Citation Nr: 1317766	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises at the Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $40,197.00, to include whether the debt was properly created.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, he checked three blocks indicating that (1) he did not want a hearing, (2) he wanted a hearing in Washington D.C., and (3) he wanted a Board hearing at the local RO.  Subsequently in a May 8, 2013, letter the Veteran indicated that he could not attend a hearing because he was incarcerated.  Also, information from his service representative confirmed that the Veteran did not desire a hearing and it was requested that the Board acknowledge the Veteran's withdrawal of his request for a hearing and to proceed on the merits.  Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has not challenged the amount of the debt, which has been calculated in the amount of $40,197.00.

2.  The Veteran's failure to report his incarceration created the debt.

3.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

4.  The Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to his acceptance of VA benefits exceeding the 10 percent rate when he had been incarcerated for a felony.

5.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship of the Veteran.

6.  The recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.

7.  A failure by the Veteran to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he knew he had no entitlement.

8.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $40,197.00  was properly created, and the criteria for waiver of recovery of the overpayment have not been met.  38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2002) 38 C.F.R. 
§§ 1.962, 1.963 , 1.965, 3.665 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $40,197.00.  He asserts that his wife spent his VA funds to support herself and their four children, and he needs to funds to pay for attorney fees.  As such, the Veteran argues that to require repayment of the debt would be unfair and cause undue hardship, and thus a waiver should be granted.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $40,197.00, but rather, as discussed below, alleged that VA was aware of his incarceration and thus, it was not properly created.  In the February 2010 decision and May 2010 statement of the case, the COWC provided the Veteran with notice of the provisions of 38 C.F.R. § 3.665 and 38 U.S.C.A. § 5313, respectively, and determined that the debt was properly created based on the Veteran's failure to report his incarceration.  Therefore, the Board finds that the Veteran is not prejudiced by the Board considering the limited question of whether the debt is validly created based on his assertions that he informed VA of his incarceration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  See 38 C.F.R. § 1.956(a).  

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).   When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A June 2009 Report of Contact, VA Form 119, shows that following the Veteran's letter to VA in April 2009, in which he reported that he was in jail, information was obtained showing that the Veteran was incarcerated for the commission of a felony beginning June 25, 1999, and he had been continuously incarcerated since then. 

The evidence shows that prior to his offense and since his confinement, he has been married.  

In RO letters in June 2009 and July 2009 the Veteran was informed that, prior to reinstating his wife and children as dependents for the purpose of calculating his compensation, VA had obtained evidence that he had been incarcerated following conviction of a felony.  He was notified that a reduction of his benefits was required by 38 C.F.R. § 3.665 following the 61st day of his incarceration to the lesser of either the amount payable for a disability rated as 10 percent, if the combined disability rating was 20 percent or more; or, an amount equal to one-half of the 10 percent rate, if the combined rating was 10 percent.  Thus, the law required his compensation to be reduced to $123.00, effective August 26, 1999.  He had 60 days to submit additional evidence.  

As a result, in September 2009 the Veteran was notified that VA would reduce his disability benefits, as stated in the earlier correspondence.   In October 2009, he submitted a request for a waiver of overpayment and argued that he had, in fact, notified VA that he was incarcerated when "the VA people came to see me in jail."  

In February 2010 the Committee on Waivers and Compromises denied the Veteran's request for waiver of the indebtedness of $40, 197.00, the benefits that he should have been paid from the 61st day of his imprisonment, which began in August 1999.  By letter in March 2010 the Veteran was informed that effective June 2010 VA would begin withholding a portion of his benefits in order to collect the debt.  

At the time of his incarceration in 1999, the Veteran had a combined rating of 40 percent disabled because he was service-connected for a cervical strain, rated 30 percent disabling since December 3, 1997; a left thigh injury with sub-periostal hematoma, rated 10 percent disabling from September 6, 1996; and a right shoulder injury, rated 10 percent disabling from September 6, 1996.  This resulted in a combined disability evaluation of 40 percent from December 3, 1997.  

Congress has provided that a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 ; 38 C.F.R. § 3.665.

As to the validity of the creation of the indebtedness, in a letter dated in October 2009, the Veteran asserted that he had, in fact, notified VA that he was incarcerated when "the VA people came to see me in jail."  However, a review of the entire claims file simply does not corroborate the allegation that the Veteran was seen, interviewed or examined by any VA personnel at any time during his incarceration.  Moreover, the Veteran does not identified any such VA personnel or otherwise offered any supporting evidence that this event occurred or any details as to the reason or purpose for which he was purportedly seen by an VA personnel while incarcerated.  Accordingly, the Board concludes that the Veteran was not seen, visited, interviewed or examined by any VA personnel at any time during his incarceration and his report of such is not credible.  Therefore, VA had no knowledge of his incarceration prior to the Veteran's April 2009 letter in which he stated, for the first time in his correspondence with VA, that he was in jail.  Since the Veteran did not inform VA of his incarceration and was paid full benefits from August 26, 1999, the Board finds that the creation of the debt is valid.  Moreover, as indicated previously, the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $40,197.00.

Since the overpayment has been deemed valid and correctly calculated, the Board must determine whether waiver is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  In this case, the Board finds no evidence of these preclusions.  The Veteran was imprisoned and, so, while he should have informed VA of his status, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith. 

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 554 (1994).   In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment.  

The record shows that in October 1998, just before his incarceration, he was notified of a rating decision that month which increased his 10 percent rating for a cervical strain to 30 percent, resulting in an increase in his combined disability rating from 30 percent to 40 percent.  Attached to that notice was VA Form 21-8764 which notified him that he must report incarcerated status to VA.  Specifically, such form advised him that benefits will be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for conviction of a felony and he must notify VA immediately if there is a change in any condition affecting his right to continued payments.  The form further notified him that failure to notify VA of these changes immediately may result in a debt that you will have to repay. 

Neither the Veteran nor his ex-wife sent appropriate notice to VA upon his incarceration in June 1999, thus VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to ensure that VA was so informed.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  

The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947.  As the Veteran may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case, as he was prohibited from receiving full payments while he was incarcerated, he is at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  Thus, there is no fault on the part of the VA which may outweigh the fault on the part of the Veteran in the creation of the debt.  In fact, there was no fault on the part of VA.    

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  He argues that repayment of the debt would cause severe financial hardship to his family since VA disability compensation is his primary source of income.  

Here, unfortunately, the Veteran has not been cooperative in providing financial information.  In VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, in conjunction with the Veteran's wife's claim for apportionment, the Veteran reported that he had no income, no assets, and no expenses.  

In VA Form 5655, Financial Status Report, of December 2009 the Veteran reported that as to his monthly gross salary, he was paid $0.19 per hour and had no other income, including no income from VA or the Social Security Administration.  He reported that there was $100.00 in the bank.  He listed monthly rent or mortgage payments, by his wife, of $500.00 per month, food of $300.00 per month, and utilities and heat of $300.00 per month.  

In VA Form 5655, Financial Status Report, of April 2010 the Veteran reported that he had been in jail since 1999 and as to his monthly gross salary, he was paid $0.42 per hour and had income from VA of $120.00.  He did not list any expenses and did not list any monthly income after expenses.  As to discretionary income he reported that he could pay half of the $120.00 received from VA toward payment of his indebtedness.  He reported that his wife had a number of credit or installment contract debts but did not list the individual or cumulative amount.  

The Veteran argues that if VA withholds the stated portion of is monthly disability compensation, his wife will not be able to pay the family bills.  Additionally, he and his representative have alleged that withholding a significant portion of the Veteran's disability compensation will impair his ability to pay attorney fees.  As to this, in correspondence, the Veteran has reported having paid $68,000.00 in attorney fees.   

As the money which is to be withheld from the Veteran's monthly disability compensation is his sole income, the Board finds that recovery of the debt would cause some financial hardship to the Veteran's family.  He has acknowledged in correspondence that because his needs while incarcerated are limited, there is no significant hardship imposed upon him.  However, the Veteran has not provided sufficient financial information to obtain a fair and balanced view of his financial status.  While it is true that his income is limited during his incarceration, he has not provided information as to whether he has any other assets, despite three requests to do so.  Likewise, his wife has failed to provide financial information in her separate claim for apportionment.  Absent full and complete financial information, the Board concludes that while recovery of the overpayment will cause some hardship, this hardship will not be "undue," as he has no personal ongoing expenses being incurred during his incarceration and those of his family are unknown.  

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days. 

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated for more than a decade.  The additional full payments were not warranted starting 61 days after incarceration.  While the Veteran has argued that he is innocent of the charge for which he was convicted and incarcerated, the fact remains that it was his responsibility to contact VA about his incarcerated status.  The law and regulation providing for reduction of disability compensation benefits in this case does not provide for, or even allow, a reweighing of the evidence relative to the guilt or innocence of the crime for which he was convicted and incarcerated.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment. 

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran or his family of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Veteran's debt of $40,197.00, incurred as a result of an overpayment of VA compensation benefits during his incarceration, is valid, and a waiver of recovery of an overpayment in such amount is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


